Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/28/2022 for application number 16/993,780. Claims 1, 3-6, 8-9, 11-12, 14, 17-18 and 20 have been amended. Claims 2, 13, and 15-16 are cancelled. Applicant’s amendments have overcome the claim objections and 35 USC 112(b) rejections identified in the previous office action. Claims 1, 3-12, 14, and 17-20 are pending.

Reason for Allowance
Claims 1, 3-12, 14, and 17-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Lee et al. (US 20210306984 A1; KR-1020180164569; hereinafter “Lee”)
Kazmi et al. (WO 2020/231320 A1; hereinafter “Kazmi”)
Zhou et al. (US 20190357300 A1; hereinafter “Zhou”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“switching from the original Uu BWP to a sidelink BWP (SL BWP); and 
switching from the SL BWP to another Uu BWP, wherein switching from the SL BWP to another Uu BWP includes switching from the SL BWP to the original Uu BWP using a stored original Uu BWP configuration, followed by switching from the original Uu BWP to the another Uu BWP using another Uu BWP configuration from a base station (BS).”
In contrast, the closest prior art, Lee discloses a method, comprising: operating, at a user equipment (UE), on an original Uu bandwidth part (BWP) ([0127]); switching from the original Uu BWP to a sidelink BWP (SL BWP) ([0115], [0127]); and switching from the SL BWP to a Uu BWP ([0118]). Lee further discloses configuring multiple Uu BWPs including a default BWP and switching between them ([0080].
Kazmi discloses that a first BWP switching may be based on a first timer and a second BWP switching may be based on a second timer (P. 3, Lines 77-83).
Zhou discloses setting a Uu timer, and switching between a default Uu BWP and another Uu BWP based on the Uu timer ([0004]).
But, as argued persuasively by the applicant, Lee, Kazmi, and Zhou fail to disclose or suggest “switching from the SL BWP to another Uu BWP includes switching from the SL BWP to the original Uu BWP using a stored original Uu BWP configuration, followed by switching from the original Uu BWP to the another Uu BWP using another Uu BWP configuration from a base station (BS).” Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 12 mutatis mutandis.  Accordingly, claims 1, 3, 6-12, 14, and 17-20 are allowed.

Regarding claim 4
“switching from the original Uu BWP to an SL BWP; and 
switching from the SL BWP to another Uu BWP, wherein switching from the SL BWP to another Uu BWP includes switching from the SL BWP to a default Uu BWP using a stored default Uu BWP configuration, followed by switching from the default Uu BWP to the another Uu BWP using another Uu BWP configuration from a BS.”
The same reasoning, described above for claim 1, applies to claim 4 mutatis mutandis Accordingly, claim 4 is allowed.

Regarding claim 5, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“switching from the original Uu BWP to an SL BWP, and
switching from the SL BWP to another Uu BWP, wherein switching from the SL BWP to another Uu BWP includes switching from the SL BWP to a default SL BWP using a stored default SL BWP configuration, followed by switching from the default SL BWP to the another Uu BWP using another Uu BWP configuration from a BS.”
The same reasoning, described above for claim 1, applies to claim 5 mutatis mutandis Accordingly, claim 5 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471